Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $ 114.0 $ 116.8 $ 890.0 $ 848.6 Electric utility 143.6 123.2 361.6 324.4 Nonutility revenues 123.8 100.5 385.5 259.5 Total operating revenues 381.4 340.5 1,637.1 1,432.5 OPERATING EXPENSES: Cost of gas sold 52.9 59.9 592.0 577.4 Cost of fuel and purchased power 50.5 46.8 129.5 115.8 Cost of nonutility revenues 57.5 48.8 210.2 174.8 Other operating 116.4 101.8 334.4 242.9 Depreciation and amortization 47.3 44.0 139.7 127.5 Taxes other than income taxes 11.7 10.8 50.9 45.7 Total operating expenses 336.3 312.1 1,456.7 1,284.1 OPERATING INCOME 45.1 28.4 180.4 148.4 OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates (4.0 ) 3.2 18.7 14.7 Other - net 13.9 1.6 23.1 (4.5 ) Total other income (expense) 9.9 4.8 41.8 10.2 INTEREST EXPENSE 25.7 24.2 74.1 69.9 INCOME BEFORE INCOME TAXES 29.3 9.0 148.1 88.7 INCOME TAXES 12.2 (3.0 ) 44.9 14.8 NET INCOME $ 17.1 $ 12.0 $ 103.2 $ 73.9 AVERAGE COMMON SHARES OUTSTANDING 75.9 75.7 75.9 75.7 DILUTED COMMON SHARES OUTSTANDING 76.4 76.0 76.5 76.0 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.23 $ 0.16 $ 1.36 $ 0.98 DILUTED $ 0.22 $ 0.16 $ 1.35 $ 0.97 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2007 2006 2007 2006 OPERATING REVENUES: Gas utility $ 114.0 $ 116.8 $ 890.0 $ 848.6 Electric utility 143.6 123.2 361.6 324.4 Other 0.4 0.5 1.3 1.4 Total operating revenues 258.0 240.5 1,252.9 1,174.4 OPERATING EXPENSES: Cost of gas sold 52.9 59.9 592.0 577.4 Cost of fuel and purchased power 50.5 46.8 129.5 115.8 Other operating 65.6 61.6 198.4 182.8 Depreciation and amortization 40.4 38.0 119.4 112.8 Taxes other than income taxes 11.3 10.5 49.6 44.9 Total operating expenses 220.7 216.8 1,088.9 1,033.7 OPERATING INCOME 37.3 23.7 164.0 140.7 OTHER INCOME - NET 1.3 2.0 6.2 4.8 INTEREST EXPENSE 20.8 19.2 58.8 57.4 INCOME BEFORE INCOME TAXES 17.8 6.5 111.4 88.1 INCOME TAXES 7.1 - 41.8 31.1 NET INCOME $ 10.7 $ 6.5 $ 69.6 $ 57.0 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) September 30, December 31, 2007 2006 ASSETS Current Assets Cash & cash equivalents $ 11.2 $ 32.8 Accounts receivable - less reserves of $3.7 & $3.3, respectively 145.2 198.6 Accrued unbilled revenues 60.7 146.5 Inventories 198.8 163.5 Recoverable fuel & natural gas costs - 1.8 Prepayments & other current assets 132.1 172.7 Total current assets 548.0 715.9 Utility Plant Original cost 3,990.8 3,820.2 Less:accumulated depreciation & amortization 1,499.1 1,434.7 Net utility plant 2,491.7 2,385.5 Investments in unconsolidated affiliates 194.5 181.0 Other investments 73.0 74.5 Nonutility property - net 312.9 294.4 Goodwill - net 238.0 237.8 Regulatory assets 184.8 163.5 Other assets 37.9 39.0 TOTAL ASSETS $ 4,080.8 $ 4,091.6 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 164.8 $ 180.0 Accounts payable to affiliated companies 33.7 89.9 Refundable fuel & natural gas costs 25.9 35.3 Accrued liabilities 151.0 147.2 Short-term borrowings 486.7 464.8 Current maturities of long-term debt 17.8 24.2 Long-term debt subject to tender 20.0 20.0 Total current liabilities 899.9 961.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,208.3 1,208.0 Deferred Income Taxes & Other Liabilities Deferred income taxes 256.6 260.7 Regulatory liabilities 303.1 291.1 Deferred credits & other liabilities 199.8 195.8 Total deferred credits & other liabilities 759.5 747.6 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 76.5 and 76.1 shares, respectively 531.7 525.5 Retained earnings 674.2 643.6 Accumulated other comprehensive income 6.8 5.1 Total common shareholders' equity 1,212.7 1,174.2 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,080.8 $ 4,091.6 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) Nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 103.2 $ 73.9 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 139.7 127.5 Deferred income taxes & investment tax credits 18.0 (1.6 ) Equity in earnings of unconsolidated affiliates (18.7 ) (14.7 ) Provision for uncollectible accounts 12.7 12.4 Expense portion of pension & postretirement periodic benefit cost 7.3 8.1 Other non-cash charges - net - 10.3 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 126.5 279.1 Inventories (35.3 ) (43.0 ) Recoverable/refundable fuel & natural gas costs (7.6 ) 31.9 Prepayments & other current assets 2.5 (29.7 ) Accounts payable, including to affiliated companies (74.3 ) (146.1 ) Accrued liabilities (15.0 ) (42.0 ) Unconsolidated affiliate dividends 20.0 33.5 Changes in noncurrent assets (13.5 ) (20.7 ) Changes in noncurrent liabilities (33.3 ) (15.3 ) Net cash flows from operating activities 232.2 263.6 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Long-term debt - 0.1 Stock option exercises 5.2 (0.4 ) Requirements for: Dividends on common stock (71.8 ) (69.3 ) Retirement of long-term debt, including premiums paid (6.6 ) (0.4 ) Net change in short-term borrowings 21.9 32.3 Net cash flows from financing activities (51.3 ) (37.7 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions 11.7 1.9 Other collections 37.3 2.9 Requirements for: Capital expenditures, excluding AFUDC equity (239.0 ) (185.9 ) Unconsolidated affiliate investments (12.4 ) (16.7 ) Other investments (0.1 ) (41.9 ) Net cash flows from investing activities (202.5 ) (239.7 ) Net decrease in cash & cash equivalents (21.6 ) (13.8 ) Cash & cash equivalents at beginning of period 32.8 20.4 Cash & cash equivalents at end of period $ 11.2 $ 6.6 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2007 2006 2007 2006 REPORTED EARNINGS: Utility Group $ 10.7 $ 6.5 $ 69.6 $ 57.0 Non-utility Group Energy Marketing and Services (2.0 ) (0.2 ) 15.6 13.0 Coal Mining 0.4 1.6 2.7 4.3 Energy Infrastructure Services 4.6 3.6 6.6 3.2 Other Businesses 0.1 (0.1 ) 0.2 0.1 Total Non-utility Operations 3.1 4.9 25.1 20.6 Corporate and Other (0.2 ) - 0.2 - Sub-Total Operations 13.6 11.4 94.9 77.6 Synfuels-related 3.5 0.6 8.3 (3.7 ) Vectren Consolidated $ 17.1 $ 12.0 $ 103.2 $ 73.9 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2007 2006 2007 2006 GAS OPERATING REVENUES (Millions): Residential $ 67.2 $ 68.7 $ 591.2 $ 555.2 Commercial 30.9 33.5 240.7 236.4 Industrial 12.1 12.4 47.5 47.1 Miscellaneous Revenue 3.8 2.2 10.6 9.9 $ 114.0 $ 116.8 $ 890.0 $ 848.6 GAS MARGIN (Millions): Residential $ 35.8 $ 34.6 $ 190.4 $ 171.9 Commercial 10.1 10.2 59.4 54.6 Industrial 9.2 9.5 34.9 34.2 Miscellaneous 6.0 2.6 13.3 10.5 $ 61.1 $ 56.9 $ 298.0 $ 271.2 GAS SOLD & TRANSPORTED (MMDth): Residential 3.8 4.1 51.7 43.5 Commercial 2.6 2.9 23.4 20.2 Industrial 18.0 17.7 62.5 61.2 24.4 24.7 137.6 124.9 AVERAGE GAS CUSTOMERS Residential 889,257 882,366 899,926 893,029 Commercial 82,870 82,358 83,790 83,334 Industrial 1,655 1,636 1,643 1,645 973,782 966,360 985,359 978,008 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 96 % 87 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2007 2006 2007 2006 ELECTRIC OPERATING REVENUES (Millions): Residential $ 56.2 $ 43.6 $ 123.2 $ 101.7 Commercial 34.3 27.7 84.0 72.2 Industrial 39.1 36.2 105.0 97.0 Municipals 8.3 7.8 20.1 20.0 Miscellaneous Revenue 0.9 3.2 5.6 9.1 Total Retail 138.8 118.5 337.9 300.0 Net Wholesale Revenues 4.8 4.7 23.7 24.4 $ 143.6 $ 123.2 $ 361.6 $ 324.4 ELECTRIC MARGIN (Millions): Residential $ 41.3 $ 31.3 $ 90.7 $ 75.7 Commercial 23.2 18.0 57.2 49.9 Industrial 21.6 18.9 56.4 53.4 Municipals 3.6 3.5 9.3 10.1 Miscellaneous 0.8 3.1 5.4 8.8 Total Retail 90.5 74.8 219.0 197.9 Net Wholesale Margin 2.6 1.6 13.1 10.7 $ 93.1 $ 76.4 $ 232.1 $ 208.6 ELECTRICITY SOLD (GWh): Residential 547.7 474.6 1,290.3 1,147.3 Commercial 406.7 372.4 1,067.4 1,005.1 Industrial 638.7 674.7 1,942.4 1,983.9 Municipals 187.4 178.1 469.4 480.3 Miscellaneous Sales 4.7 4.8 14.1 14.4 Total Retail 1,785.2 1,704.6 4,783.6 4,631.0 Wholesale 96.5 110.8 544.1 763.1 1,881.7 1,815.4 5,327.7 5,394.1 AVERAGE ELECTRIC CUSTOMERS Residential 122,194 121,263 122,078 121,015 Commercial 18,489 18,428 18,478 18,361 Industrial 109 107 109 107 All Others 38 36 37 36 140,830 139,834 140,702 139,519 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 127 % 95 % 127 % 95 % Heating Degree Days (Indiana) 90 % 84 %
